DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: L2 of the claim recites “the conductive carbon” but should recite “the conductive carbon filler” in order to be consistent with the limitation set forth in Claim 1. 
Claim 28 is objected to because of the following informalities: L2 of the claim recites “a length of the first step” but should recite “the length of the first step” in order to have correct antecedent basis with “a length of the first step” set forth in L1 of the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3, 15-18 and 20-23, and 28-29  are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US Patent No. 6,451,483) and further in view of Jeong (US PGPub 2011/0076555) and Hagiyama et al. (US PGPub 2016/0043402).
Regarding Claim 1, Probst discloses an electrochemical cell (C1, L13-21 and C6, Example 1) comprising a cathode (C3, L35-37), wherein the cathode comprises a cathode formulation comprising a cathode active material, a conductive carbon filler, and a binder (C3, L40-45, 49-51, 56-59 and C6, Example 1), wherein the cathode formulation is disposed on a cathode current collector (C4, L44-47 and C6, Example 1); an anode (C3, L12-18), wherein the anode comprising at least one lithium metal foil disposed on an anode current collector (C3, L17-18, 22-26 and C6, Example 1); a header (C5, L65-C6, L18) and an electrolyte (C5, L18-22), wherein the electrolyte comprises a lithium salt mixed in a solvent (C5, L31-45 and C6, Example 1).
Probst discloses wherein the header (C5, L65-C6, L18) comprises a sufficient number of openings to accommodate a glass seal for a cathode terminal pin (C6, L6-9) and a ball seal for an electrolyte filling port (C6, L10-11 and C6, Example 1, see L50-51).
However, Probst does not explicitly disclose the structure of the header and consequently Probst does not disclose a header comprising a stepped header comprising a first step and a second step, wherein the first step is configured for a ball seal and an upper surface 
Jeong teaches in Figs. 1-2 an electrochemical cell ([0039]) comprising a header (20), wherein the configuration of the header (see 44 of 20) prevents an electrode assembly of the electrochemical cell from being damaged ([0012]). Specifically, Jeong teaches the header (see 44 of 20) comprising a stepped header ([0012], [0047]) comprising a first step (45) and a second step (50), wherein an upper surface of the first step (45) is disposed directly on a lower surface of the header (see 44 of 20) and an upper surface of the second step (50) is disposed directly on a lower surface of the first step (45) ([0012], [0047]).
Jeong further teaches in Figs. 1-2 wherein the first step (45) is configured for a seal to seal an electrolyte injection hole (42) ([0047]-[0050], wherein the first step 45 is configured for a seal, such as a stopper 43, to seal an electrolyte injection hole 42) and wherein the second step (50) is configured for coupling an electrode terminal (30) through a terminal hole (41) ([0047]-[0050]).
It would have been obvious to one of ordinary skill in the art to utilize the header taught by Jeong as the header in the electrochemical cell of Probst, such that the first step is configured for the ball seal of Probst and the second step is configured for the glass seal of Probst, in order to prevent an electrode assembly of the electrochemical cell from being damaged, wherein such comprises a sufficient number of openings to accommodate a glass seal for a cathode terminal pin (C6, L6-9) and a ball seal for an electrolyte filling port and 
Modified Probst discloses wherein the electrochemical cell necessarily and inherently has an internal volume including an electrode, a separator (C6, Example 1 of Probst, see volume of an electrode and a separator), an electrolyte volume (C5, L18-22 and C6, Example 1 of Probst, see volume of the electrolyte solution), and a void volume (C6, Example 1 of Probst, see unused volume and pore volume that necessarily and inherently exists in the electrochemical cell, e.g. in the microporous separator).
However, modified Probst does not explicitly disclose wherein the electrolyte volume is in the range of 38 percent to 46 percent of the internal volume.
Hagiyama teaches an electrochemical cell with having an internal volume including an electrode, a separator, an electrolyte volume (L), and a void volume (V1+V2, wherein V1 is the volume of pores and V2 is the residual volume), wherein the electrolyte volume is controlled in an optimal range in order to achieve an electrochemical cell with excellent long-term cycle characteristics ([0013]). Specifically, Hagiyama teaches in Table 1 wherein the electrolyte volume may be in a range of about 29 percent to about 48 percent of the internal volume ([0103], [0112]-[0118], see Examples 1-12, wherein Example 8 sets the minimum electrolyte value and example 5 sets the maximum electrolyte value, wherein the internal volume is Vcell+V2 and Vcell is calculated from the dimensions and number of components and includes V1), see an example calculation below. 
Example 1:
Vcell = Vcathode + Vanode + Vseparator, wherein Vcell includes V1

Vinternal = Vcell + V2 (as noted above, V1 is included in Vcell)
V2 was calculated from the values of V1 and V2/V1 provided in Table 1. Additionally, L was provided in Table 1. 
Thus, L/Vinternal was calculated for Examples 1-12 of Table 1 in order to obtain the range taught by Hagiyama. 
The range of about 29 percent to about 48 percent of the internal volume encompasses the instantly claimed range of 38 percent to 46 percent.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by Hagiyama for the electrolyte volume in the electrochemical cell of modified Probst, wherein a skilled artisan would have reasonable expectation that such would successfully achieve an electrochemical cell with excellent long-term cycle characteristics.
Furthermore, it would have been obvious to one of ordinary skill in the art to optimize the electrolyte volume of modified Probst to be in the range of 38 percent to 46 percent, wherein a skilled artisan would have reasonable such would successfully achieve an electrochemical cell with excellent long-term cycle characteristics.

However, modified Probst remains silent regarding the swelling percentage of the electrochemical cell and consequently does not disclose wherein the electrochemical cell has a swelling percentage of less than or equal to about 2 percent.
The Examiner notes that the instant specification discloses wherein the cell swelling may be minimized based on the selection of the cathode active material and an optimized value of electrolyte amount ([0027]). Specifically, the instant specification discloses that when CFx is utilized as a cathode active material in an electrochemical cell, cell swelling is greatly reduced and in some cases eliminated ([0004]) and further discloses wherein the ratio of an electrolyte amount to an amount of CFx is in the range of about 0.7 to about 1.1 ([0060]).
Because modified Probst discloses wherein the cathode active material is CFx (C6, Example 1 of Probst) and further discloses wherein the ratio of an electrolyte amount to an amount of CFx is in the range of about 0.80 to about 1.03 in order to yield an efficiently operating electrochemical cell (C4, L29-35 and C6, Example 1 of Probst, wherein a ratio of an amount of electrolyte to an amount of cathode formulation is about 0.73 to about 0.938 and the cathode active material makes up 91% of the cathode formulation), the electrochemical cell necessarily and inherently has a swelling percentage of less than or equal to about 2 percent, as evidenced by [0004] and [0027] of the instant specification. 
Regarding Claim 2, modified Probst discloses all of the limitations as set forth above. Modified Probst further discloses wherein the cathode active material is CFx, conductive carbon 
The Examiner notes that absent a special definition for the term “about” in the instant specification, the ratio of 91:5:4 (C6, Example 1 of Probst) reads on the instantly claimed ratio of about 90:6:4.
Regarding Claim 3, modified Probst discloses all of the limitations as set forth above. Modified Probst further discloses wherein the cathode active material is blended with the binder and the conductive carbon filler to form a pellet, and the pellet is disposed on the cathode current collector (C4, L18-23, 44-47 and C6, Example 1 of Probst).
Regarding Claims 15-16 and 20, modified Probst discloses all of the limitations as set forth above. Modified Probst further discloses wherein a ratio of an amount of electrolyte to an amount of cathode active material is in a range of about 0.80 to about 1.03 in order to yield an efficiently operating electrochemical cell (C4, L29-35 and C6, Example 1 of Probst, wherein a ratio of an amount of electrolyte to an amount of cathode formulation is about 0.73 to about 0.938 and the cathode active material makes up 91% of the cathode formulation).
The Examiner notes that the range of about 0.80 to about 1.03 (C4, L29-35 and C6, Example 1 of Probst) falls within and therefore reads on the instantly claimed range of 0.7 to 1.1 and further encompasses the instantly claimed value of 0.93.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing value of the range disclosed by modified Probst for the ratio of the amount of electrolyte to the amount of cathode active material of modified Probst, wherein a skilled artisan would have 
Modified Probst further discloses wherein the electrochemical cell of Claim 1 is suitable for use in an implantable medical device (C2, L8-12 of Probst).
It would have been obvious to one of ordinary skill in the art to utilize the electrochemical cell of Claim 1 in an implantable medical device, as disclosed by modified Probst, with reasonable expectation that such would successfully be suitable. 
Regarding Claim 17, modified Probst discloses all of the limitations as set forth above Modified Probst discloses in Figs. 1-2 of Jeong wherein the stepped header ([0012], [0047], see 20 of Jeong) has a first step (45 of Jeong) and a second step (50 of Jeong). 
Specifically, modified Probst discloses wherein the first step (45 of Jeong) is utilized for the introduction of the electrolyte solution (C6, L10-11 and C6, Example 1, see L50-51 of Probst, [0050] of Jeong) and wherein the second step is utilized to accommodate a glass seal for a cathode terminal pin (C6, L6-9 of Probst, [0050] of Jeong).
Modified Probst further discloses a desire to utilize the electrochemical cell in an implantable device (C2, L8-12 of Probst).
However, modified Probst remains silent regarding the thickness of the first step and the second step and consequently does not explicitly disclose wherein the first step has a thickness of about 1.1 mm and the second step has a thickness of about 1.5 mm.
It would have been obvious to one of ordinary skill in the art to optimize through routine experimentation the thickness of the first step and the second step based on the desire to minimize the size of the electrochemical cell so as to use it in an implantable device, as 
Regarding Claim 18, modified Probst discloses all of the limitations as set forth above. Modified Probst further discloses wherein the lithium salt is present in an amount of 1.0 moles per liter based on a total volume of solvent in the electrolyte (C6, Example 1, see L46-49 of Probst), which falls within and therefore reads on the instantly claimed range of about 0.8 moles per liter to about 1.2 moles per liter based on a total volume of solvent in the electrolyte.
Regarding Claims 21-23, modified Probst discloses all of the limitations as set forth above. Modified Probst discloses wherein the electrolyte volume is controlled in an optimal range in order to achieve an electrochemical cell with excellent long-term cycle characteristics ([0013]) of Hagiyama). Specifically, modified Probst discloses in Table 1 of Hagiyama wherein the electrolyte volume may be in a range of about 29 percent to about 48 percent of the internal volume ([0103], [0112]-[0118] of Hagiyama, see Examples 5 and 8, wherein the internal volume is Vcell+V2 and Vcell is calculated from the dimensions and number of components and includes V1), which encompasses the instantly claimed range of about 40 percent to about 44 percent, and further about 41 percent to about 43 percent, and further about 42 percent.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portions of the range disclosed by Hagiyama in modified Probst for the electrolyte volume in 
Furthermore, it would have bene obvious to one of ordinary skill in the art to optimize the electrolyte volume of modified Probst to be about 42 percent, wherein a skilled artisan would have reasonable such would successfully achieve an electrochemical cell with excellent long-term cycle characteristics, as desired by modified Probst.
Regarding Claim 28, modified Probst discloses all of the limitations as set forth above. Modified Probst further discloses wherein a length of the first step (45 of Jeong) is less than a length of the header (see 44 of 20 of Jeong), and a length of the second step (50 of Jeong) is less than the length of the first step (45 of Jeong) (Figs. 1-2 of Jeong).
Regarding Claim 29, modified Probst discloses all of the limitations as set forth above. Modified Probst further discloses wherein the entire upper surface of the first step (45 of Jeong) is disposed directly on the lower surface of the header (see 44 of 20) and the entire upper surface of the second step (50 of Jeong) is disposed directly on a lower surface of the first step (44 of Jeong) (Figs. 1-2 of Jeong).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US Patent No. 6,451,483) in view of Jeong (US PGPub 2011/0076555) and Hagiyama et al. (US PGPub 2016/0043402), as applied to Claim 1 above, and further in view of Lee (US Patent No. 5,849,430).
Regarding Claim 4, modified Probst discloses all of the limitations as set forth above. While modified Probst discloses a cathode current collector (C4, L44-47 and C6, Example 1 of 
Lee teaches an electrochemical cell (C1, 8-9) comprising a cathode comprising a cathode current collector comprising perforations (C2, L14-21 and C5, L1-3), wherein the cathode current collector has improved electrical conductivity, thereby increasing the life of the electrochemical cell (C2, L3-11).
It would have been obvious to one of ordinary skill in the art to utilize a perforated cathode current collector, as taught by Lee, as the cathode current collector of modified Probst, in order to improve electrical conductivity of the cathode current collector, thereby increasing the life of the electrochemical cell.
Regarding Claim 6, modified Probst discloses all of the limitations as set forth above. Modified Probst further discloses wherein the perforations comprise large circles and small circles (Figs 6-9, C2, L37-42 of Lee) so as to change the perforation density across the cathode current collector (C2, L14-21 and C5, L1-3 of Lee) in order to achieve uniform binding between the cathode active material and the cathode current collector, thereby improving electrical conductivity (C4, L54-65 of Lee).
It would have been obvious to one of ordinary skill in the art to utilize perforations comprising large circles and small circles, as disclosed by Lee in modified Probst, as the perforations of modified Probst, in order to achieve uniform binding between the cathode active material and the cathode current collector, thereby improving electrical conductivity as desired by modified Probst.

It would have been obvious to one of ordinary skill in the art through art to optimize the average diameter of the large circles and the small circles of modified Probst to be about 2.4 mm and about 1.9 mm respectively, as such are conventionally known average diameters for perforations in the art, wherein a skilled artisan would have reasonable such would successfully achieve an electrochemical cell having improved electrical conductivity, as desired by modified Probst.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US Patent No. 6,451,483) in view of Jeong (US PGPub 2011/0076555), Hagiyama et al. (US PGPub 2016/0043402) and Lee (US Patent No. 5,849,430), as applied to Claim 4 above, and further in view of Woo (US PGPub 2018/0019477, which has a foreign priority date of 07/18/2016).
Regarding Claim 7, modified Probst discloses all of the limitations as set forth above. While modified Probst discloses wherein the cathode current collector comprises perforations (C2, L14-21 and C5, L1-3 of Lee), modified Probst is silent regarding a ratio of area comprising the perforations to a whole area of the cathode current collector and consequently does not disclose wherein such is 0.6
Woo teaches an electrochemical cell, wherein volume expansion of the electrochemical cell is suppressed and consequently performance is enhanced (Abstract). Specifically, Woo 
It would have been obvious to one of ordinary skill in the art to utilize the encompassing value of the range for the ratio of the perforated area to the total area of the cathode current collector of modified Probst, as taught by Woo, in order to secure the effect of inducing precipitation and elimination reactions of lithium dendrite while having a large enough surface area to successfully function as a cathode current collector, as desired by modified Probst.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US Patent No. 6,451,483) in view of Jeong (US PGPub 2011/0076555) and Hagiyama et al. (US PGPub 2016/0043402), as applied to Claim 1 above, and further in view of Faulkner et al. (US Patent No. 4,752,541).
Regarding Claim 8, modified Probst discloses all of the limitations as set forth above. Modified Probst remains silent regarding the thickness of the cathode current collector (C4, L44-47 and C6, Example 1 of Probst) and therefore is not particular regarding the thickness of the cathode current collector. 
Specifically, modified Probst does not disclose wherein the cathode current collector has a thickness of about 0.6 to 0.8 mm.

It would have been obvious to one of ordinary skill in the art to modify the cathode current collector of modified Probst to have a thickness of 0.65 mm, as taught by Faulkner, as the thickness of the current collector of modified Probst is not particularly limited and such is a known thickness in the art, wherein a skilled artisan would have reasonable expectation that such would successfully function as a cathode current collector, as desired by modified Probst.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US Patent No. 6,451,483) in view of Jeong (US PGPub 2011/0076555) and Hagiyama et al. (US PGPub 2016/0043402), as applied to Claim 1 above, and further in view of Lee et al. (US PGPub 2015/0004487).
Regarding Claim 9, modified Probst discloses all of the limitations as set forth above. Modified Probst discloses wherein the cathode formulation comprises a conductive carbon filler (C3, L40-45, 49-51, 56-59 and C6, Example 1 of Probst) and therefore modified Probst discloses a desire to improve the conductivity of cathode.
However, modified Probst does not disclose wherein the cathode current collector is coated with conductive carbon.
Lee teaches an electrochemical cell comprising a cathode, wherein the cathode comprises a cathode formulation comprising a cathode active material, a conductive carbon filler, and a binder, wherein the cathode formulation is disposed on a cathode current collector 
It would have been obvious to one of ordinary skill in the art to coat the cathode current collector of modified Probst with conductive carbon, as taught by Lee, in order to improve the conductivity of the cathode, as desired by modified Probst, and consequently reduce the internal resistance and improve rate characteristics of the electrochemical cell.
Regarding Claim 10, modified Probst discloses all of the limitations as set forth above. Modified Probst further discloses wherein the conductive carbon coating has a thickness in the range of 0.001 mm to 0.080 mm in order to successfully enhance adhesion while minimizing the internal resistance so as to not deteriorate battery performance ([0015] of Lee), wherein the range of 0.001 mm to 0.080 mm encompasses the instantly claimed value of about 0.080 mm.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing value of the range disclosed by Lee in modified Probst for the thickness of the conductive carbon coating of modified Probst, wherein a skilled artisan would have reasonable expectation that such would successfully enhance adhesion while minimizing the internal resistance so as to not deteriorate battery performance, as desired by modified Probst.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US Patent No. 6,451,483) in view of Jeong (US PGPub 2011/0076555) and Hagiyama et al. (US , as applied to Claim 1 above, and further in view of Woo et al. (US PGPub 2018/0019477, which has a foreign priority date of 07/18/2016).
Regarding Claims 11 and 14, modified Probst discloses all of the limitations as set forth above. While modified Probst discloses an anode current collector (C3, L17-18, 22-26 and C6, Example 1 of Probst), modified Probst does not disclose wherein the anode current collector comprises perforations.
Woo teaches an electrochemical cell, wherein volume expansion of the electrochemical cell is suppressed and consequently performance is enhanced (Abstract). Specifically, Woo teaches in Fig. 1 wherein the electrochemical cell comprises an anode comprising an anode current collector (100), wherein the anode current collector comprises perforations ([0027]-[0028]). Woo further teaches wherein the perforations are not particularly limited and may comprise a circle, an oval, a rectangle, a star, or a triangle ([0029], wherein a rectangle, star, and triangle are polygons).
It would have been obvious to one of ordinary skill in the art to utilize a perforated anode current collector, wherein the perforations comprise a circle, an oval, a rectangle, a star, or a triangle, as taught by Woo, as the anode current collector of modified Probst, in order to suppress volume expansion and consequently enhance performance of the electrochemical cell of modified Probst.
Woo further teaches wherein the anode current collector has a thickness in the range of 0.003 mm to 0.5 mm in order to maximize the current collecting effect while achieving sufficient processibility when assembling the cell ([0032]), which encompasses the instantly claimed value of about 0.050 mm.

Regarding Claim 13, modified Probst discloses all of the limitations as set forth above. Modified Probst further discloses wherein a ratio of a perforated area to a total area of the anode current collector is in the range of 0.2 to 0.8 in order to secure the effect of inducing precipitation and elimination reactions of lithium dendrite while having a large enough surface area to successfully function as an anode current collector ([0030] of Woo), wherein the range of 0.2 to 0.8 encompasses the instantly claimed value of about 0.6.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing value of the range disclosed by Woo in modified Probst for the ratio of the perforated area to the total area of the anode current collector, wherein a skilled artisan would have reasonable expectation that such would successfully secure the effect of inducing precipitation and elimination reactions of lithium dendrite while having a large enough surface area to successfully function as an anode current collector, as desired by modified Probst. 
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US Patent No. 6,451,483) in view of Jeong (US PGPub 2011/0076555) and Hagiyama et al. (US PGPub 2016/0043402), as applied to Claim 1 above, and further in view of Anzai et al. .
Regarding Claim 24-27, modified Probst discloses all of the limitations as set forth above. Modified Probst discloses a desire to improve the capacity and increase the longevity of the electrochemical cell (C2, L8-16 of Probst).
However, modified Probst does not disclose wherein the void volume is in the range of about 3 percent to about 9 percent, further in the range of about 4 percent to about 8 percent, further in the range of about 5 percent to about 7 percent, and further about 6 percent of the internal volume.
Anzai teaches a highly reliable electrochemical cell (P2, L59-60), wherein leakage of an electrolyte solution and damage to the electrochemical cell caused by gas generated though repeated charging and discharging is prevented (P2, L54-58). Specifically, Anzai wherein the electrochemical cell has a void volume of 0.3 cm3 or more per 1 Ah, wherein the void volume is large enough to accommodate the generated gas but small enough so as to not decrease the capacity of the electrochemical cell.
It would have been obvious to one of ordinary skill in the art to optimize the void volume of the electrochemical cell of modified Probst to be 0.3 cm3 or more per 1Ah, as taught by Anzai, in order to successfully prevent leakage of the electrolyte and damage to the electrochemical cell caused by gas generated though repeated charging and discharging while maintaining a high capacity, as desired by modified Probst. 
Thus, modified Probst discloses wherein the void volume is greater than about 2.1% ([0103], [0112]-[0118], Table 1 of Hagiyama, wherein the capacity of the electrochemical cell is 
It would have been obvious to one of ordinary skill in the art to utilize the encompassing value of the range disclosed by Anzai in modified Probst for amount of void volume in the electrochemical cell of modified Probst, wherein a skilled artisan would have reasonable expectation that such would successfully prevent leakage of the electrolyte and damage to the electrochemical cell caused by gas generated though repeated charging and discharging while maintaining a high capacity of the electrochemical cell, as desired by modified Probst.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US Patent No. 6,451,483) in view of Jeong (US PGPub 2011/0076555) and Hagiyama et al. (US PGPub 2016/0043402), as applied to Claim 1 above, and further in view of Suzuki (PGPub 2016/0133887).
Regarding Claim 30, modified Probst discloses all of the limitations as set forth above. Modified Probst further discloses in Figs. 1-2 of Jeong wherein the second step (50 of Jeong) comprises a second terminal pin (30 of Jeong) connected to an anode tab portion (17 of Jeong) (Fig. 2, [0052] of Jeong), wherein the second step (50 of Jeong) is made of an insulating material ([0047] of Jeong).
Modified Probst discloses wherein the electrochemical cell is configured such that a cathode tab portion (16) is connected to a case (10) of the electrochemical cell, wherein the case (10) functions as a first terminal ([0045]).

Suzuki teaches in Figs. 1-2 an electrochemical cell ([0028]) comprising a header (20), wherein the electrochemical cell is configured such that the header (20) comprises a first terminal pin (21) connected to a cathode tab portion (21b) and a second terminal pin (22) connected to an anode tab portion (22b) ([0029]).
It would have been obvious to one of ordinary skill in the art to utilize a first terminal pin in the electrochemical cell of modified Probst, such that the first terminal pin is connected to the cathode tab portion of modified Probst, as taught by Suzuki, as such is a known configuration in the art, wherein the skilled artisan would have reasonable expectation that such would successfully function as a first terminal, as desired by modified Probst.
Furthermore, it would have been obvious to one of ordinary skill in the art to position the first terminal pin on the second step of modified Probst, because the second terminal pin of modified Probst is positioned on the second step of modified Probst, wherein the second step is made of an insulating material and therefore the skilled artisan would have reasonable expectation that the second step could successfully support the first terminal pin and the second terminal pin in order to produce a functioning electrochemical cell, as desired by modified Probst.
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 18, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 10, 2021